Citation Nr: 0400086	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  02-21 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Richard A. Krause, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The veteran had active military service from December 1942 to 
November 1947.

This appeal arises from a March 2002 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  
In April 2002, the veteran requested that jurisdiction over 
his claims files be transferred to the RO in Nashville, 
Tennessee, and this has been done.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in November 1991, the RO 
denied a claim for service connection for an acquired 
psychiatric disorder, to include PTSD.  

2.  New evidence received since the RO's November 1991 
decision bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The RO's November 1991 decision, which denied a claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  

2.  New and material evidence has been received since the 
RO's November 1991 decision, and the claim for an acquired 
psychiatric disorder, to include PTSD, is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

As an initial matter, there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  In this decision, the 
Board has reopened the veteran's claim, and directed that 
additional development be undertaken.  Therefore, any further 
discussion of whether VA has complied with the VCAA at this 
time would be premature.  

When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that on four occasions prior to November 
1991, the Board denied claims for service connection for a 
psychiatric disorder.  Specifically, the Board denied these 
claims in September 1961, October 1962 (reconsideration), 
July 1981 and in December 1983.  The veteran filed to reopen 
his claim after the December 1983 decision, and in November 
1991, the RO denied the veteran's claim that new and material 
evidence had been presented to reopen his claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  The veteran was notified of this 
decision and of his procedural and appellate rights in a 
November 1991 letter.  The veteran did not file a notice of 
disagreement to this decision within one year of receipt of 
the decision notification.  As such, the November 1991 
determination became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.  
 
In December 2001, the veteran filed to reopen his claim for 
an acquired psychiatric disorder, to include PTSD.  In March 
2002, the RO denied the claim.  It appears that the RO's 
March 2002 decision denied the claim determining that new and 
material evidence had not been presented; however, when the 
veteran was provided with a statement of the case in 
November, it appears that the claim for service connection 
was denied on the merits.  Regardless of the determination 
reached by the RO, the Board must find that new and material 
evidence has been presented in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

At the time of the RO's November 1991 decision, the veteran 
argued that he had an acquired psychiatric disorder, to 
include PTSD, due to head trauma during service.  
Specifically, he argued that he sustained head trauma from: 
1) a mortar blast which gave him a concussion during combat 
in 1944, and 2) that he was beaten by two deserters during 
his duties with the Criminal Investigation Division (CID) in 
the Summer of 1946, in France.  In an October 1980 hearing 
transcript, he asserted that he was hospitalized for 58 days 
after he sustained the mortar blast concussion, and that he 
was discharged on Christmas Eve or Christmas Day.  He 
testified that he was hospitalized for about ten days after 
he sustained a beating during performance of his CID duties 
in France in July or August of 1946.  He also asserted that 
he was hospitalized for a nervous breakdown for about three 
weeks in March 1947.  

The evidence of record at the time of the RO's November 1991 
decision included the veteran's service records, which showed 
that his awards included the Combat Infantry Badge, and that 
he had duty with the CID.  His CID duties included 
investigation of deserters and those AWOL (absent without 
leave).  The veteran's service medical records did not show 
that he sustained any head trauma.  The records indicated 
extensive treatment between November and December of 1944 for 
what was eventually diagnosed as hydronephrosis.  His 
separation examination report, dated in September 1947, 
showed that there was no neurological or psychiatric 
diagnosis.  The remainder of the service medical records were 
silent as to head trauma or a psychiatric diagnosis or 
treatment.   Records of a General Court Martial, dated in 
June 1947, did not contain any mention of either of the 
claimed stressors.  

The post-service medical records consisted of VA hospital and 
examination reports, dated between 1948 and 1990, as well as 
records from non-VA private health care providers, dated 
between 1949 and 1990.  The VA evidence showed that the 
veteran was first diagnosed with a psychiatric disorder in 
August 1948.  See VA hospital report, dated in August 1948.  
The first record of a claim of head trauma from a mortar 
blast during combat was found in a February 1959 VA ear 
examination report.  The first record of a claim of head 
trauma from an assault while serving with CID was found in a 
report of Joseph Mc Coin, M.D., dated in August 1960, and in 
a VA hospital report, dated in August 1960 (showing that the 
veteran was hospitalized for psychiatric symptoms).  The 
evidence indicated that the veteran essentially received 
treatment for psychiatric symptoms from August 1960 onward.  
The diagnoses included anxiety reaction, chronic brain 
syndrome (CBS) secondary to trauma, depressive neurosis, 
depressive paranoid psychosis (characterized as manifest 
within 12 months of separation from service), PTSD, dementia 
associated with brain trauma, schizophrenic reaction 
secondary to CBS, post-concussion syndrome, and personality 
disorders.  

Also of record at the time of the RO's November 1991 decision 
were several affidavits from civilians, and former military 
personnel, which essentially corroborated the veteran's 
assertion that he was beaten and hospitalized in July or 
August of 1946.  

At the time of the RO's November 1991 decision, the RO 
determined that although new evidence had been submitted 
since the last final decision denying the claim (i.e., the 
Board's December 1983 decision), this evidence was not 
material.  

Evidence received since the RO's November 1991 decision 
includes a report from E. Michael Gutman, M.D, dated in 
November 1998, and a report from Gulshan A. Sultan, M.D, 
dated in February 2002.  Dr. Gutman provides diagnoses of 
PTSD, "mental disorder with mood, memory and personality 
change secondary to closed 


head injury in 1946," and prescription drug addiction.  Dr. 
Sultan states that the veteran has PTSD due to "combative 
services and injuries he obtained in World War II."  

The submitted evidence includes competent evidence of an 
acquired psychiatric disorder, and competent evidence of a 
nexus between an acquired psychiatric disorder/PTSD and the 
veteran's service.  In summary, the submitted evidence 
pertains to the evidentiary defect which was the basis for 
the RO's denial of the veteran's claim in November 1991.  The 
Board further finds that the submitted evidence bears 
directly and substantially upon the issue at hand.  Such 
evidence is both new and material, and serves to reopen the 
claim.  38 C.F.R. § 3.156(a).  


ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is reopened.  


REMAND

The veteran argues that he has an acquired psychiatric 
disorder, to include PTSD, as a result of his service.  As 
previously stated, the veteran argues that he has the claimed 
conditions due to head trauma during service.  Specifically, 
he argues that he sustained head trauma from: 1) a mortar 
blast which gave him a concussion during combat in 1944, and 
2) that he was beaten by two deserters during his duties with 
the Criminal Investigation Division in 1946.  

The Board notes that recent legislative changes have 
significantly altered VA's duty to assist under certain 
circumstances.  Specifically, these changes include a 
provision indicating that VA shall provide a medical 
examination and/or medical opinion when such is necessary to 
make a decision in the case.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159 (c)(4)(B) (2003).  In this 
case, the veteran has not been afforded a VA examination that 
is accompanied by an etiological opinion, and under the 
circumstances, the Board has determined that a remand is 
required.  

As a final matter, it does not appear that the veteran has 
been provided with a letter notifying him of the provisions 
of the Veterans Claims Assistance Act of 2000.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO must review the claims files and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The RO 
should also ensure compliance with VA's obligations 
under the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)

2.  The RO should contact the veteran and 
inquire as to whether there are any 
additional treatment reports, VA or 
otherwise, which are not currently 
associated with the claims files and 
which show evaluation or treatment for an 
acquired psychiatric disorder, or PTSD.  
After securing any necessary releases, 
the RO should attempt to obtain all 
identified treatment records.  Any 
medical records that are obtained and 
that are not already on file should be 
associated with the claims folders.  

3.  Upon completion of the development as 
outlined above, the RO should schedule 
the veteran for a VA psychiatric 
examination to determine whether he has 
an acquired psychiatric disorder, to 
include PTSD under the criteria as set 
forth in DSM-IV.  If, and only if, the 
veteran has an acquired psychiatric 
disorder (other than PTSD), the examiner 
should state whether it is at least as 
likely as not (i.e., whether there is a 
50 percent or greater likelihood) that 
the veteran's acquired psychiatric 
disorder was caused or aggravated by his 
service or was otherwise related thereto.  
With regard to PTSD, if, and only if, 
PTSD is found, the examiner should 
precisely identify each stressor relied 
upon to support the diagnosis of PTSD.  
The claims files should be provided to 
the examiner in connection with the 
examination.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the record and adjudicate 
the issue of service connection for an 
acquired psychiatric disorder, to include 
PTSD, on a de novo basis.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



